Case 15-31157        Doc 57     Filed 02/21/19     Entered 02/21/19 08:33:02          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15-31157
         Robert Jackson, Jr.

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 09/11/2015.

         2) The plan was confirmed on 01/29/2016.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 11/13/2018.

         5) The case was dismissed on 12/21/2018.

         6) Number of months from filing to last payment: 33.

         7) Number of months case was pending: 41.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $2,560.00.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 15-31157        Doc 57     Filed 02/21/19        Entered 02/21/19 08:33:02                 Desc         Page 2
                                                     of 4



 Receipts:

         Total paid by or on behalf of the debtor                $40,384.40
         Less amount refunded to debtor                           $3,201.02

 NET RECEIPTS:                                                                                      $37,183.38


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                   $3,740.00
     Court Costs                                                                 $0.00
     Trustee Expenses & Compensation                                         $2,054.94
     Other                                                                       $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                    $5,794.94

 Attorney fees paid and disclosed by debtor:                    $260.00


 Scheduled Creditors:
 Creditor                                         Claim         Claim            Claim        Principal       Int.
 Name                                   Class   Scheduled      Asserted         Allowed         Paid         Paid
 ACCEPTANCE NOW                     Secured        1,500.00       1,500.00         1,500.00      1,488.86         0.00
 ARMED FORCES LOANS                 Unsecured      1,781.00       1,820.26         1,820.26           0.00        0.00
 ARMY & AIR FORCE EXCHANGE SER      Unsecured      2,311.00       2,311.00         2,311.00           0.00        0.00
 CAPITAL RECOVERY V LLC             Unsecured         940.00        938.24           938.24           0.00        0.00
 CAPITAL RECOVERY V LLC             Unsecured            NA         896.01           896.01           0.00        0.00
 HARLEY DAVIDSON CREDIT             Unsecured      4,407.00       4,406.96         4,406.96           0.00        0.00
 INTERNAL REVENUE SERVICE           Priority           95.00         95.16            95.16          68.11        0.00
 INTERNAL REVENUE SERVICE           Unsecured            NA       3,115.19         3,115.19           0.00        0.00
 JEFFERSON CAPITAL SYSTEMS          Unsecured         308.00        319.46           319.46           0.00        0.00
 JEFFERSON CAPITAL SYSTEMS          Unsecured         319.00        324.04           324.04           0.00        0.00
 MARINE FEDERAL CREDIT UNION        Unsecured      2,500.00       2,500.00         2,500.00           0.00        0.00
 MARINE FEDERAL CREDIT UNION        Unsecured         187.00        187.09           187.09           0.00        0.00
 NAVY FEDERAL CREDIT UNION          Unsecured     10,095.00     10,100.37        10,100.37            0.00        0.00
 NAVY FEDERAL CREDIT UNION          Unsecured      5,248.00           0.00             0.00           0.00        0.00
 NAVY FEDERAL CREDIT UNION          Unsecured      2,053.00       2,053.06         2,053.06           0.00        0.00
 PERITUS PORTFOLIO SERVICES II/WO   Unsecured           0.00        812.05           812.05           0.00        0.00
 PERITUS PORTFOLIO SERVICES II/WO   Secured       13,516.00     13,516.00        13,516.00       9,088.16    1,096.29
 AFFORDACARE                        Unsecured          25.00           NA               NA            0.00        0.00
 AMERICAN INFOSOURCE                Unsecured         510.00           NA               NA            0.00        0.00
 CHEX SYSTEMS                       Unsecured         200.00           NA               NA            0.00        0.00
 COMCAST                            Unsecured         400.00           NA               NA            0.00        0.00
 CONSERVE                           Unsecured         910.00           NA               NA            0.00        0.00
 CPMSC PC AUSTELL                   Unsecured         501.00           NA               NA            0.00        0.00
 CREDIT MANAGEMENT INC              Unsecured         294.00           NA               NA            0.00        0.00
 ASSET ACCEPTANCE LLC               Unsecured         566.00           NA               NA            0.00        0.00
 AUSTELL COMPREHESIVE PAIN MAN      Unsecured          50.00           NA               NA            0.00        0.00



UST Form 101-13-FR-S (9/1/2009)
Case 15-31157       Doc 57      Filed 02/21/19    Entered 02/21/19 08:33:02             Desc         Page 3
                                                 of 4



 Scheduled Creditors:
 Creditor                                     Claim         Claim         Claim       Principal      Int.
 Name                               Class   Scheduled      Asserted      Allowed        Paid         Paid
 BIOMET                         Unsecured          96.00           NA           NA            0.00       0.00
 DISH NETWORK                   Unsecured         590.00           NA           NA            0.00       0.00
 EDWARD HOSPITAL                Unsecured         434.00           NA           NA            0.00       0.00
 PLS                            Unsecured      1,500.00            NA           NA            0.00       0.00
 PRPFESSIONAL ACCOUNT MANAGEM Unsecured            95.00           NA           NA            0.00       0.00
 RECOVERY MANAGEMENT SYSTEM Unsecured             897.00           NA           NA            0.00       0.00
 MEDICAL DATA SYSTEMS           Unsecured          62.00           NA           NA            0.00       0.00
 MULKEY ANESTHESIOLOGY          Unsecured          40.00           NA           NA            0.00       0.00
 NAPERVILLE RADIOLOGISTS        Unsecured          38.00           NA           NA            0.00       0.00
 FIRST PREMIER BANK             Unsecured         566.00           NA           NA            0.00       0.00
 GRANT AND WEBER                Unsecured         542.00           NA           NA            0.00       0.00
 IRS                            Unsecured      5,589.00            NA           NA            0.00       0.00
 JH PORTFOLIO DEBT EQUITIES LLC Unsecured      2,050.00            NA           NA            0.00       0.00
 JNR ADJUSTMENT COMPANY         Unsecured      1,125.00            NA           NA            0.00       0.00
 WELLSTAR                       Unsecured         150.00           NA           NA            0.00       0.00
 WORLD FINANCE CORP             Unsecured         973.00           NA           NA            0.00       0.00
 REC MGT GRP                    Unsecured         148.00           NA           NA            0.00       0.00
 RENTDEBT AUTOMATED CO          Unsecured         985.00           NA           NA            0.00       0.00
 ROBERT J SEMRAD AND ASSOCIATE Unsecured       2,500.00            NA           NA            0.00       0.00
 SBC ATLANTA                    Unsecured      6,987.00            NA           NA            0.00       0.00
 SECURITY CREDIT SERVICES LLC   Unsecured         938.00           NA           NA            0.00       0.00
 SIMPLE LABORATORIES            Unsecured          38.00           NA           NA            0.00       0.00
 SMYRNA EMERGENCY PHYSICIANS Unsecured             42.00           NA           NA            0.00       0.00
 TELECHECK SERVICES INC         Unsecured         100.00           NA           NA            0.00       0.00
 UNIVERSITY OF OK               Unsecured         500.00           NA           NA            0.00       0.00
 SOLDIER SUPPORT CENTER         Secured        3,000.00       3,000.00     3,000.00           0.00       0.00
 TRINA M COOPER-JACKSON         Priority      23,038.20     23,038.20     23,038.20     19,129.12        0.00
 UNITED STUDENT AID FUNDS       Unsecured     46,297.00     47,781.36     47,781.36           0.00       0.00
 US DEPARTMENT OF EDUCATION     Unsecured     37,017.00     37,523.86     37,523.86           0.00       0.00
 VERIZON                        Unsecured         232.00        674.25       674.25           0.00       0.00
 WESTGATE RESORTS               Unsecured      1,000.00            NA           NA            0.00       0.00
 WORLD ACCEPTANCE CORP          Secured           500.00        500.00       500.00        500.00      17.90




UST Form 101-13-FR-S (9/1/2009)
Case 15-31157        Doc 57      Filed 02/21/19     Entered 02/21/19 08:33:02              Desc      Page 4
                                                   of 4



 Summary of Disbursements to Creditors:
                                                              Claim           Principal             Interest
                                                            Allowed               Paid                 Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00                $0.00
       Mortgage Arrearage                                     $0.00              $0.00                $0.00
       Debt Secured by Vehicle                           $13,516.00          $9,088.16            $1,096.29
       All Other Secured                                  $5,000.00          $1,988.86               $17.90
 TOTAL SECURED:                                          $18,516.00         $11,077.02            $1,114.19

 Priority Unsecured Payments:
        Domestic Support Arrearage                       $23,038.20         $19,129.12               $0.00
        Domestic Support Ongoing                              $0.00              $0.00               $0.00
        All Other Priority                                   $95.16             $68.11               $0.00
 TOTAL PRIORITY:                                         $23,133.36         $19,197.23               $0.00

 GENERAL UNSECURED PAYMENTS:                            $115,763.20                $0.00             $0.00


 Disbursements:

         Expenses of Administration                             $5,794.94
         Disbursements to Creditors                            $31,388.44

 TOTAL DISBURSEMENTS :                                                                      $37,183.38


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 02/21/2019                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
